Case: 6:17-cv-00157-CHB-HAI Doc #: 97 Filed: 11/05/18 Page: 1 of 1 - Page ID#: 1113



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

                                                )
  DAVID WILSON, as Administrator of the         )
  Estate of Lisa Noble,                         )          No. 6:17-CV-157-CHB-HAI
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )                    ORDER
                                                )
  BEACON TRANSPORT, LLC, and                    )
  TERRAN COOPER,
                                                )
                                                )
         Defendants.

                                      *** *** *** ***

        On November 5, 2018, counsel for Defendants contacted chambers to request a

 teleconference to address issues related to a prior discovery dispute and the order denying the

 motion at Docket Entry 93. IT IS HEREBY ORDERED THAT a telephonic conference, on

 the record and for counsel only, is SCHEDULED for Tuesday, November 6, 2018, at 3:00

 p.m., based in London, Kentucky. Dial-in information is the same as provided at Docket Entry

 89.

        This the 5th day of November, 2018.
